Citation Nr: 1012180	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-101 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbar spine 
disorder (claimed as low back), to include as secondary to a 
service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to May 1998 
and had an additional five years of prior active duty.  
This matter is on appeal from the No. Little Rock, Arkansas, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 



FINDINGS OF FACT

1.  The Veteran was awarded service connection for a left 
knee disability prior to the onset of his current low back 
complaints.  

2.  Medical evidence is in equipoise to warrant a finding 
that a current low back disorder was caused by the Veteran's 
service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine 
disorder (claimed as low back), to include as secondary to 
the Veteran's service-connected left knee disability are 
met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
need not be further considered.  


Service Connection

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2009).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 2002); 38 C.F.R. § 3.303(d) (2009).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	In addition to the regulations cited above, service 
connection is warranted for a disability which is aggravated 
by, proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  Any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether 
or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
should also be compensated.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.  
	
	The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised § 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), any increase in severity of a nonservice-
connected disease or injury proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.  
The revised regulation requires comparison of the baseline 
level of severity of the disorder in the absence of the 
service-connected disability to the increased severity, and 
provides compensation only if there is an increase in 
severity.  38 C.F.R. § 3.310 (2009).  However, as the 
Veteran filed his claim in June 2005, the more stringent 
evidentiary requirement in the amended provision is not 
applicable to the current claim. 

The Veteran was awarded service connection for a left knee 
disability in June 1999.  The Veteran filed a claim for 
service connection of a low back disorder in June 2005, 
claiming that his low back disorder was caused by the 
service-connected left knee disability.  A February 2007 
private MRI resulted in an impression of mild degenerative 
disc disease from L3-4 through L5-S1.  

Weighing in favor of the Veteran's claim are a March 2007 
letter by a private neurologist, Dr. C. and a November 2007 
opinion by a private physician, Dr. B.  In March 2007, Dr. 
C. opined that based on the Veteran having favored his left 
leg since an in-service injury, "it has caused some low back 
pain."  In November 2007, Dr. B. opined that the Veteran's 
pain and soreness in the lower lumbar region is "probably 
related to strain associated with changes in walking to 
compensate for injury and a pain of left knee and leg."   

Weighing against the Veteran's claim is a May 2007 VA 
examination.  The VA examiner opined that the back 
complaints were less likely than not related to his left 
knee disability.  The opinion was based on the examination, 
the Veteran's history and X-rays which showed degenerative 
scoliosis, spondylosis, and disc disease.   

The Board has also considered private treatment records.  As 
previously mentioned, a March 2007 letter indicated that the 
low back disorder was related to the service-connected left 
knee disability.  None of the remaining private treatment 
records indicated whether a service-connected disability 
contributed to the low back disorder.  

In light of the above discussion, the Board finds no 
adequate basis to reject the competent medical evidence that 
is favorable to the Veteran, based on a rational lack of 
credibility or probative value.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 
26 (1998).  This favorable medical evidence places the 
evidence at least in equipoise on the issue of whether the 
Veteran's service-connected left knee disability caused the 
low back disorder.  

Where evidence in equipoise, the Board resolves doubt in the 
Veteran's favor.  As such, service connection for the low 
back disorder is granted.  


ORDER

Service connection for a lumbar spine disorder (claimed as 
low back), to include as secondary to a service-connected 
left knee disability is granted



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


